Citation Nr: 1116696	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-07 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1967 to December 1968.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois - which, in relevant part, denied the Veteran's claim for service connection for PTSD but granted his claim for service connection for anxiety disorder, not otherwise specified (NOS), which an August 2007 VA compensation examiner had indicated was "to denote partial PTSD syndrome."  The Board finds no legitimate reason for this distinction and, therefore, is granting service connection for PTSD as well in light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), indicating the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  In Clemons, the Court explained that, when determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of the claim.  See also 38 C.F.R. § 3.159(c)(3) (2010) and Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

It is just as likely as not the Veteran has PTSD, specifically, this required diagnosis, based on confirmed stressors in service.



CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran has PTSD due to injury incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection for PTSD, in particular, requires: [1] a current medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor), [2] credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and [3] medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).

With respect to this first requirement, which is perhaps the most fundamental, a May 2007 letter from M.T.J., M.D., shows the Veteran has received this requisite diagnosis of PTSD - which, under Cohen v. Brown, 10 Vet. App. 128 (1997), is presumably in accordance with the DSM-IV criteria, both in terms of the adequacy and sufficiency of the stressors claimed.

An August 2007 VA examination determined the Veteran had stressors sufficient to meet these DSM-IV criteria, however, that his symptoms were insufficient to meet the criteria for full PTSD.  In explanation, this VA examiner stated the Veteran's symptoms of recurrent distressing dreams of Vietnam, efforts to avoid stimuli that reminds him of Vietnam, difficulty falling asleep, irritability and difficulty concentrating, could be construed as a partial PTSD syndrome.  This VA examiner thus diagnosed anxiety disorder, NOS, to denote partial PTSD syndrome (and, as mentioned, the RO resultantly granted service connection based on this diagnosis).

The Board, however, does not find this VA examiner's opinion provides the evidence necessary to conclude the Veteran does not have PTSD as a result of the events that occurred during his military service - especially in light of the fact that this examiner readily acknowledged the Veteran's stressors were sufficient for a diagnosis of PTSD and that he had sufficient symptoms for a diagnosis of "partial" PTSD.  This is particularly true when one also considers that Dr. M.T.J. already earlier had made this diagnosis in his May 2007 letter, so just a relatively few short months before that August 2007 VA examination.  It therefore is just as likely as not the Veteran has this required full-fledged DSM-IV diagnosis of PTSD.  And he is given the benefit of the doubt in this circumstance, so the Board must conclude this diagnosis has been established.  38 C.F.R. § 3.102.  See, too, Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (indicating service connection presupposes a current diagnosis of the claimed disability).

The question then becomes whether this diagnosis is indeed attributable to traumatic events ("stressors") that have been confirmed as having occurred during his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  Therefore, resolution of this appeal ultimately turns on whether the record also contains credible supporting evidence that a claimed in-service stressor actually occurred to support this diagnosis.

If the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).

Since, however, the Veteran served from January 1967 to December 1968, long before VA even adopted the PTSD nomenclature, which did not occur until 1980 or thereabouts, subpart (f)(1) has no application to the facts of this case.

But there are other subparts to this regulation, (f)(2)-(f)(5), at least one of which may warrant application.

The determination of the sufficiency, but not the existence, of a stressor is exclusively a medical determination for mental-health professionals, who are "experts" and "presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis."  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  In other words, generally speaking, whether a stressor was of sufficient gravity to have caused PTSD is a medical determination, whereas the question of whether the alleged stressor actually occurred is a factual determination.  And usually VA adjudicators, not doctors, make factual determinations.  Stated somewhat differently, credible supporting evidence of the actual occurrence of an in-service stressor generally cannot consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).

There are exceptions to this general rule, however, such as when applying the rather recently revised subpart (f)(3) - which took effect as of July 13, 2010, if there was fear of hostile terrorist or military activity, or subpart (f)(5) if the claim instead is predicated on personal or sexual assault.  See YR v. West, 11 Vet. App. 393, 399 (1998) and Patton v. West, 12 Vet. App. 272, 279-280 (1999).

Here, as the stressors precipitating his PTSD diagnosis, the Veteran reports rocket and mortar attacks on his locations in Vietnam.  A military record search verified that his locations in Vietnam were indeed hit by rocket and mortar attacks while he was stationed there, so this stressor is verified.  Additionally, he has reported several other stressors concerning his duties as general surgeon, such as treating severely wounded soldiers and civilians and examining the bodies of deceased.  As these duties are consistent with his military occupational specialty (MOS) and the circumstances, conditions, and hardships of his service, these events do not need to be independently verified.  38 C.F.R. § 3.304(f)(2).  See also more generally 38 U.S.C.A. § 1154(a) and (b) and 38 C.F.R. § 3.304(d).

The Veteran has reported that he diagnosed himself with depression while in Vietnam and prescribed himself Dexedrine.  He now states that, based on the psychiatric symptoms he was experiencing in service, the diagnosis would be PTSD.  He is a medical doctor, though admittedly not necessarily a psychiatrist (or PhD-level psychologist), so competent to report on his symptoms and their onset and, to a lesser extent, their appropriate diagnosis.  See Black v. Brown, 10 Vet. App. 279 (1997) (indicating an opinion may be reduced in probative value, even where the statement comes from someone with medical training, if the medical issue requires special knowledge).

Consequently, there is not only the required confirmation of a DSM-IV diagnosis of PTSD, but also combat-related stressors in service supporting this diagnosis, which, since consistent with the circumstances, conditions and hardships of his service, do not need to be independently verified.  See again 38 C.F.R. § 3.304(f)(2).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f)(2) and (d), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).  Mere service in a combat zone does not establish that a Veteran, himself, engaged in combat with the enemy.  Id.  But whether the Veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence, so based on a number of factors and the particular facts of each individual case.  West v. Brown, 7 Vet. App. 70 (1994).

Requiring corroboration of every detail, including the Veteran's personal participation, defines "corroboration" far too narrowly.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  The records need only imply his participation (e.g., to not controvert his assertion that he was present when the events the records establish that his unit experienced occurred).  Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002).


It further warrants reiterating that, for even noncombat Veterans and situations not warranting consideration under (f)(2) and the other subparts of 38 C.F.R. § 3.304, VA has amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied:

First, the Veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance must have involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39852 (July 13, 2010) (now codified at 38 C.F.R. § 3.304(f)(3)).

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  Id.

These revised regulations became effective July 13, 2010, and apply in cases like the Veteran's which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (now codified at 38 C.F.R. § 3.304(f)(3)).

The Board finds no reason to question the competency or credibility of the Veteran, Dr. M.T.J., or the August 2007 VA examiner.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision makers have the responsibility to assess the credibility of evidence and determine the degree of weight to give the evidence).

The Board also finds that all three (and certainly at least two of the three) are qualified to render a medical opinion on whether the Veteran has PTSD related to the stressors he has alleged.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . ."); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.).

So there is the required DSM-IV diagnosis of PTSD and linkage of this diagnosis to the Veteran's military service - in particular to accepted stressors coincident with his service in Vietnam during the war.  Certainly, the medical and other evidence for and against his claim on these points it at least is relative equipoise, if not more favorable.  So at the very least, it is just as likely as not he has PTSD, specifically, this required DSM-IV diagnosis, based on confirmed stressors in service.  So his claim must be granted with resolution of this doubt in his favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).

In light of the favorable outcome, there is no need to discuss whether VA has satisfied its duties to notify and assist the Veteran with this claim pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100, et seq.
 


ORDER

The claim for service connection for PTSD is granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


